Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00439-CR
____________
 
LELA FAYE
PITTMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2 and Probate Court
Brazoria
County, Texas
Trial Court Cause No.
137213
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal and
dismiss the appeal, personally signed by appellant, has been filed with this
Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed June 30, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 
Do not publish C Tex.
R. App. P. 47.2(b).